Judgment, Supreme Court, New York County, entered April 12, 1977, in plaintiff’s favor for $85,000, with interest and costs, making a total of $99,841.05, is unanimously reversed, on the law and on the facts, without costs and without disbursements and a new trial ordered limited to the issue of damages only, unless plaintiff within 20 days after service upon him of a copy of the order herein, with notice of entry, serves and files in the office of the trial court a written stipulation consenting to reduce the verdict to $50,000, and to the entry of an amended judgment in accordance therewith. If plaintiff so stipulates, the judgment as so amended and reduced is affirmed, without costs and without disbursements. In this wrongful death action, involving the death of a 17-year-old boy who had lived with his parents, and who had held only summer jobs during which he made partial contributions of about $30 per week at home, there was very little basis in the evidence by which to judge what the future might have brought. In view of the statutory mandate that, in wrongful death actions, the amount of recovery shall be measured by the "pecuniary injuries * * * to the persons for whose benefit the action is brought” (EPTL 5-4.3), we *861think that the verdict was excessive to the extent indicated. Concur— Kupferman, J. P., Silverman, Lane and Markewich, JJ.